Duckworth, Chief Justice,
concurring specially. I concur specially, as I do not agree with what is said in division 2 of the opinion. Although the facts in this case required the exercise of no discretion on the part of the ordinary, and for that reason she was not disqualified, yet it is my opinion that the fundamentals of simple justice would require any judicial officer, when called upon to exercise discretion, to disqualify if he is a party to, interested in, or partial toward either side of the matter in controversy.